 



Exhibit 10.47
U-STORE-IT TRUST
Schedule of 2006 Bonus Structure for Named Executive Officers
     Fiscal year 2006 bonuses for the chief executive officer and three other
most highly compensated executive officers (together, the “Named Executive
Officers”) of U-Store-It Trust (the “Company”), are to be awarded based on a
combination of corporate and individual performance. The Company will utilize
the following allocations between corporate and individual performance:

          Named Executive Officer   Allocation     Corporate   Individual
Robert J. Amsdell
Chairman of the Board and Chief
Executive Officer
  80%   20%
 
       
Steven G. Osgood
President and Chief Financial
Officer
  80%   20%
 
       
Todd C. Amsdell
Chief Operating Officer
  80%   20%
 
       
Tedd D. Towsley
Vice President and Treasurer
  50%   50%

     The Compensation Committee and/or the Company’s chief executive officer can
use objective metrics to measure the individual performance of the Named
Executive Officer. Such metrics are to be formulated based on the goals and
expectations of the individual.
     The Compensation Committee set various objective Company goals in terms of
achievement of funds from operations goals and acquisitions growth with certain
weightings attributable to achievement of these goals. The Committee then
established various criteria for achieving “threshold,” “target,” “maximum” and
“superior” performance in relation to these goals.
     Under this structure, the amount of the Named Executive Officer’s bonuses
may range from 40% to 150% of 2006 salary (50% to 250% of 2006 salary in the
case of the Company’s chief executive officer).

